Title: To Benjamin Franklin from Seth Paddock, 21 December 1773
From: Paddack, Seth
To: Franklin, Benjamin


Dear Sir
Illing[ton, Decem]ber: 21st: 1773
I Was Very Well Received Here By our Kinsman and Family and a Number of Gentlemen Farmers Who Intend to Settle in Ameria I have Given Them my Best Advice of the Country Which is to land att New Yourk Which is in the Center of America and a Fine Country all Round them. I Am Prevaild upon to Stay Here and Keep Christmass. I Have addressd: Mr: Benjn: Stead for His assistance for a Ship in the Carolina Trade as His Connections are Very Large in that Trade and Should Be Extremely obligd: to you to Send Him a line With the Inclosd: if it is no more than To lett Him Know you are my Friend. Mr: Foulger and Family Presents their Compliments to you and Mrs. Stephenson likewise mine to that Lady and am Very Respectfully Sir your most Humble Servant
Seth Paddock
 
Addressed: To / Benjamin Franklin Esqr / Craven Street Strand / London
